Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Molea, J.), rendered January 15, 2003, convicting him of attempted assault in the second degree and unauthorized use of a motor vehicle in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the Supreme Court erred in adjudicating him a second felony offender is unpreserved for appellate review since he did not controvert the allegations in the predicate felony statement, or object to the procedures used by the court in determining his status (see CPL 470.05 [2]; People v Smith, 73 NY2d 961 [1989]; People v Todd, 306 AD2d 504 [2003]; People v Alston, 289 AD2d 339 [2001]). In any event, the defendant’s claim that his adjudication as a second felony offender was based upon a foreign conviction is contradicted by the record, which demonstrates that his prior felony conviction occurred in Delaware County, New York. Prudenti, P.J., Krausman, Adams and Spolzino, JJ., concur.